Name: 81/948/EEC: Commission Decision of 11 November 1981 establishing that the apparatus described as 'Microspec wavelength dispersive X-ray spectrometer, model WDX-210' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  iron, steel and other metal industries;  tariff policy;  natural and applied sciences
 Date Published: 1981-12-03

 Avis juridique important|31981D094881/948/EEC: Commission Decision of 11 November 1981 establishing that the apparatus described as 'Microspec wavelength dispersive X-ray spectrometer, model WDX-210' may be imported free of Common Customs Tariff duties Official Journal L 347 , 03/12/1981 P. 0028 - 0028COMMISSION DECISION of 11 November 1981 establishing that the apparatus described as "Microspec wavelength dispersive X-ray spectrometer, model WDX-210" may be imported free of Common Customs Tariff duties (81/948/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 7 April 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Microspec wavelength dispersive X-ray spectrometer, model WDX-210", to be used for research of metal surfaces and in particular for studies of ion implantation for corrosion resistance of oxide "glazes", of aluminium anodes for cathodic protection, of scale nucleation on heat transfer surfaces, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 25 September 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an X-ray spectrometer ; whereas its objective technical characteristics such as the very high spectrometrical reslution power and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community ; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Microspec wavelength dispersive X-ray spectrometer, model WDX-210" which is the subject of an application by the United Kingdom of 7 April 1981 may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 November 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.